Mr. PRESIDING JUSTICE CARTER, dissenting: I respectfully dissent. In my opinion, Marathon Oil Company should not be granted a rehearing pursuant to such statutes. The court’s power to remand a decision to the I.C.C. exists when it appears that the Commission failed to receive evidence properly proffered on a hearing or rehearing. (Public Utilities Act, section 68 (Ill. Rev. Stat. 1975, ch. 111 2/3, par. 72); People’s Gas Light & Coke Co. v. City of Chicago, 309 Ill. 40; Produce Terminal Corp. v. Illinois Commerce Com. ex rel. Peoples Gas Light & Coke Co., 414 Ill. 582; 112 N.E.2d 141.) The remandment to the Commission with directions to accept the proffered evidence may be made independently of any finding by the court that the Commission’s order was unlawful or unreasonable. (County of Henderson v. Chicago, Burlington & Quincy R.R. Co., 320 Ill. 608, 151 N.E. 542 (1926), citing with approval People’s Gas Light ó- Coke Co.) Even assuming arguendo that the court has the power to remand a case to the Commission when a rehearing has been improperly denied, the court cannot find such an action justified in the case at bar. Marathon’s “new” evidence is the effect of the application of the percentage mark-up permitted by the gas rate schedules in the Commission’s order. Marathon’s position is that an amount far exceeding the 7.7 percent rate of return on an original cost base of *1,333,437, established in Finding Number 12 of the order, or approximately *103,000 operating income, will be realized if the formula for determining Marathon’s bill to Utilities is utilized (the sum of the demand, commodity and gross receipts charges plus an 8 percent mark-up on the total). Marathon contends that Gas Utilities should be paid only the cost of the gas, with some adjustments, plus a profit determined by a fixed mark-up in cents added to every MCE of gas purchased by Utilities, plus a percentage mark-up to cover revenue-related expenses. Marathon’s claim to a rehearing on the ground that this evidence was not available to it at the time of the hearing because it did not know that a percentage mark-up rather than a fixed mark-up would be used belies its experience in the gas service business and is contrary to the evidence. Michael Drazen, a Marathon witness at the hearing, while not advocating the use of a percentage mark-up as the sole means of providing Utilities with a profit, acknowledged its use as a method of assessing Marathon’s bill. Marathon cannot be heard now to say that it had no idea that such a method might be used. Also, the procedure before the Commission when seeking a rate hike is to file and ask to have approved a new rate sheet. Gas Utilities filed such a sheet, designated as I.C.C. No. 3, Second Revised Sheet 18, which sought a percentage increase based on the cost of gas to Gas Utilities. Likewise, Marathon’s cross-examination of a Gas Utilities witness, J. M. Imlay, revealed that Gas Utilities was seeking a percentage mark-up to cover its costs of buying gas from its supplier, and to make a profit in its sale to Marathon. All of this evidence establishes that Marathon had actual notice that a percentage mark-up might be used; while the actual percentage established might not have been known until the order was issued, the effects of such a method could reasonably have been anticipated by Marathon. The purpose of allowing new and additional evidence before the Commission is to update the record when a material development has taken place which could change the decision of the Commission, such information not being available at the time of the original hearing. There was no such situation in the case at bar; therefore, the petition for rehearing was not improperly denied by the Illinois Commerce Commission. Because the petition for rehearing was not improperly denied, I would affirm the order of the Illinois Commerce Commission and the decision of the Circuit Court of Crawford County.